Exhibit 99.1 FORM 51-102F3 Material Change Report Item 1 Name and Address of Company Hydrogenics Corporation (“Hydrogenics” or the “Company”) 220 Admiral Boulevard Mississauga, OntarioL5T 2N6 Item 2 Date of Material Change September 21, 2012 Item 3 Press Release A press release was issued by Hydrogenics and disseminated via GlobeNewswire on September21, 2012 and posted on Hydrogenics’ website at www.hydrogenics.com. Item 4 Summary of Material Change Hydrogenics announced that Jennifer Barber, Chief Financial Officer and Corporate Secretary of the Company, has resigned from the Company effective November 8, 2012. Item 5 Full Description of Material Change Hydrogenics announced that Jennifer Barber, Chief Financial Officer and Corporate Secretary of the Company, has resigned from the Company effective November 8, 2012 to pursue a senior finance position with another large Canadian public organization. An external search has been initiated for a new CFO. Kelly Frizzell, Hydrogenics’ Director of Finance & Corporate Controller, has been appointed acting CFO and will serve in this capacity until a new CFO has been selected. Item 6 Reliance on subsection 7.1(2) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer For further information, contact: Jennifer Barber, Chief Financial Officer Hydrogenics Corporation 220 Admiral Boulevard Mississauga, OntarioL5T 2N6 Telephone:(905) 361-3638 Fax: (905) 361-3626 Item 9 Date of Report September 26, 2012
